
	
		III
		112th CONGRESS
		1st Session
		S. RES. 135
		IN THE SENATE OF THE UNITED STATES
		
			April 7 (legislative day, April 5),
			 2011
			Mr. Lugar (for himself,
			 Mr. Kerry, Mr.
			 Durbin, and Mr. Casey)
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		
			April 13, 2011
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Remembering the 1-year anniversary of the
		  April 10, 2010, plane crash that claimed the lives of the President of Poland
		  Lech Kaczynski, his wife, and 94 others, while they were en route to
		  memorialize those Polish officers, officials, and civilians who were massacred
		  by the Soviet Union in 1940. 
	
	
		Whereas, on April 10, 2010, the President of the Republic
			 of Poland Lech Kaczynski, his wife Maria, and a cadre of current and former
			 Polish statesmen, military officers, family members, and others departed Warsaw
			 by plane to travel to the Russian region of Smolensk;
		Whereas the purpose of the delegation's visit was to hold
			 a ceremony in solemn remembrance of the more than 22,000 Polish military
			 officers, police officers, judges, other government officials, and civilians
			 who were executed by the Soviet secret police, the NKVD, between
			 April 3 and the end of May 1940;
		Whereas more than 14,500 Polish victims of such executions
			 have been documented at 3 sites in Katyn (in present day Belarus), in Miednoye
			 (in present day Russia), and in Kharkiv (in present day Ukraine), while the
			 remains of an estimated 7,000 such Polish victims have yet to be precisely
			 located;
		Whereas the plane carrying the Polish delegation on April
			 10, 2010, crashed in Smolensk, tragically killing all 96 persons on
			 board;
		Whereas Poland has been a leading member of the
			 transatlantic community and the North Atlantic Treaty Organization (NATO), an
			 Alliance vital to the interests of the United States, and Poland’s membership
			 in the Alliance has strengthened NATO;
		Whereas the Polish armed forces have stood
			 shoulder-to-shoulder and sacrificed with airmen, marines, sailors, and soldiers
			 of the United States in Iraq, Afghanistan, the Balkans, and around the
			 world;
		Whereas Poland has been a leader in the promotion of human
			 rights, not just in Central Europe, but elsewhere around the world; and
		Whereas the deep friendship between the governments and
			 people of Poland and the United States is grounded in our mutual respect,
			 shared values, and common priorities on nuclear nonproliferation,
			 counterterrorism, human rights, regional cooperation in Eastern Europe,
			 democratization, and international development: Now, therefore, be it
		
	
		That the Senate—
			(1)remembers the
			 terrible tragedy that took place on April 10, 2010, when an aircraft carrying a
			 delegation of current and former Polish officials, family members, and others
			 crashed en route from Warsaw to Smolensk to memorialize the 1940 Katyn
			 massacres, killing all 96 passengers;
			(2)honors the
			 memories of all Poles executed by the NKVD at Katyn, Miednoye, Khakriv, and
			 elsewhere and those who perished in the April 10, 2010, plane crash;
			(3)expresses
			 continuing sympathy for the surviving family members of those who perished in
			 the tragic plane crash of April 10, 2010;
			(4)recognizes and
			 respects the resilience of Poland’s constitution, as demonstrated by the smooth
			 and stable transfer of constitutional authority that occurred in the immediate
			 aftermath of the April 10, 2010, tragedy; and
			(5)requests that the
			 Secretary of the Senate transmit an enrolled copy of this resolution to the
			 Ambassador of Poland to the United States.
			
